Contact: Mike Murphy Chief Financial Officer (256) 747-9800 CAVALIER REPORTS THIRD QUARTER 2008 RESULTS Addison, Ala. (October 21, 2008) – Cavalier Homes, Inc. (Amex: CAV) today announced results for the third quarter and nine months ended September 27, 2008.A summary of the Company's report follows (in thousands, except per share amounts): Third Quarter Ended Nine Months Ended Sept. 27, 2008 Sept. 29, 2007 Sept. 27, 2008 Sept. 29, 2007 Revenue $ 39,012 $ 51,703 $ 139,618 $ 157,414 Income (loss) before income taxes and equity in earnings (losses) of equity-method investees (165 ) (3,086 ) 1,163 (8,190 ) Income tax provision (benefit) (6 ) 23 89 79 Equity in earnings (losses) of equity-method investees (9 ) 367 114 767 Net income (loss) $ (168 ) $ (2,742 ) $ 1,188 $ (7,502 ) Diluted net income (loss) per share $ (0.01 ) $ (0.15 ) $ 0.06 $ (0.41 ) Weighted average diluted shares outstanding 18,411 18,383 18,419 18,376 Commenting on the results, Bobby Tesney, Interim President and Chief Executive Officer, said, "Facing difficult industry conditions and a highly uncertain economic environment, we experienced a decline in our revenue throughout the third quarter.Contributing to our lower revenue for the third quarter was the completion of our contract with the Mississippi Emergency Management Agency (MEMA), from a practical standpoint, at the end of the second quarter.Revenue for shipments to MEMA in the third quarter last year totaled $6,778,000." Tesney noted that according to the most recent data available from the Manufactured Housing Institute, reflecting activity through August, industry floor shipments for HUD-Code homes declined 25.7% in the month of August and 12.9% through the first eight months of 2008, comparedwith the same periods in 2007.In the Company's 11-state core market region, industry floor shipments have fallen 4.8% year to date. "The strategies implemented in the last half of 2007 and early 2008 to improve liquidity and gross margins, reduce costs, and adjust capacity to reflect lower demand levels have continued to produce positive effects," Tesney added."These include improved gross profit for both the third quarter and year-to-date periods of 2008, significantly reduced selling, general and administrative expenses this year, and a substantial reduction of our net loss for the quarter compared with the same quarter last year.We continue to maintain a cautious, diligent view on cost-control, reviewing our entire operations for opportunities to improve productivity, set efficient manpower plans, and reduce variable costs.As the current economic downturn plays out, our focus remains fixed on ensuring that Cavalier is right-sized operationally based on prevailing market conditions." Separately, Tesney noted that the Board of Directors continues its work to identify a permanent Chief Executive Officer for the Company.The Board does not expect to comment further on these efforts until a selection is made. -MORE- CAV Reports Third Quarter Results Page October 21, 2008 Total floor shipments for the third quarter declined 20% sequentially from the second quarter of 2008 and were down 24% to 1,514 from 1,987 floors in the same period last year.The third quarter of 2008 reflected a 19% decline in HUD-Code floor shipments to 1,462 from 1,814 in the year-earlier quarter and included only one MEMA shipment, as the Company's contract with MEMA has been completed.In the year-earlier quarter, Cavalier shipped 145 MEMA units.Modular floor shipments fell 70% to 52 in the third quarter versus 173 in the third quarter last year.Total floor shipments for the first nine months of the year were down 16% to 5,233 floors from 6,205 floors in the first nine months of 2007 as HUD-Code floor shipments declined 12% and modular floor shipments fell 60%.MEMA shipments in the first nine months of 2008 totaled 292 floors versus 145 in the first nine months of Revenue for the third quarter of 2008 declined 25% to $39,012,000 from $51,703,000 in the year-earlier period and declined 11% to $139,618,000 in the first nine months of 2008 compared with $157,414,000 in the first nine months of 2007.These declines were attributable primarily to lower manufactured home sales.Sales to MEMA totaled $51,000 and $13,957,000 in the three and nine months ended September 27, 2008, respectively, versus $6,778,000 for both the three and nine months ended September 29, Gross profit for the third quarter improved 22% to $7,379,000 compared with the year-earlier period and increased 23% to $25,322,000 in the first nine months of 2008 compared with the prior-year period.Both improvements reflect the impact of price increases this year to offset rising material costs, increased manufacturing labor efficiencies, lower warranty expense due in part to a decrease in the warranty reserve reflecting reduced dealer inventories, and the results of cost-reduction initiatives implemented last fall to reduce the Company's overall cost structure, which included the closure of two operating plants. Selling, general and administrative expenses declined $1,358,000 to $7,578,000 in the third quarter of 2008 and declined $4,216,000 in the first nine months of 2008 to $24,277,000 compared with the same 2007 periods.These declines resulted from workforce reductions over the past year and the effect of other cost-control measures.Included in the quarter and year-to-date amounts for 2008 were severance costs totaling approximately $622,000 associated with the August resignation of the Company's former CEO. Commenting on the Company's financial position, Mike Murphy, Cavalier's Chief Financial
